IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,742



                    EX PARTE JEFFREY BRUCE SEEGER, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 007-1421-08-A IN THE 7 TH DISTRICT COURT
                            FROM SMITH COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of indecency with

a child and sentenced to ninety-nine years’ imprisonment. The Twelfth Court of Appeals affirmed

his conviction. Seeger v. State, No. 12-09-00145-CR (Tex. App.–Tyler July 30, 2010)(not designated

for publication).

       Applicant contends that he was denied his right to file a pro se petition for discretionary

review through no fault of his own. We remanded this application to the trial court for a live hearing
                                                                                                  2

and supplemental findings of fact and conclusions of law.

       Based on the testimony at the live hearing, the trial court has entered findings of fact and

conclusions of law that Applicant should be allowed the right to file an out-of-time petition for

discretionary review. The trial court recommends that relief be granted. Ex parte Wilson, 956
S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that Applicant is entitled to the opportunity

to file an out-of-time petition for discretionary review of the judgment of the Twelfth Court of

Appeals in Cause No. 12-09-145-CR that affirmed his conviction in Case No. 007-1421-08-A from

the 7th Judicial District Court of Smith County. Applicant shall file his petition for discretionary

review with this Court within 30 days of the date on which this Court’s mandate issues.



Delivered: March 7, 2012
Do not publish